Shaw, C. J.
A majority of the court are of opinion that the exceptions must be sustained upon both points.
1. The St. of 1851, c. 343, § 2, expressly provides that the lien shaH be dissolved, unless the person, seeking to avail himself of it, files within sixty days, in the registry of deeds, “ a certificate, containing a just and true account of the demand justly due to him, after all just credits given.” The amount of all just credits is a fact which lay particularly within the petitioner’s own knowledge, and which he was bound to state truly. If the owner of the land had paid the amount thus stated, he would have lost four dollars upon settling with his contractor.*
*5332. The petitioner’s book of account and suppletory oath were incompetent evidence. To admit them in this proceeding would be a step beyond any case yet decided. The statute creating a lien upon land, under a contract which may be made by a person other than the owner, is to be construed with at least reasonable strictness. The party has it in his power to secure other evidence of the work which he has performed, either by the testimony of the contractor, or of his own fellowworkmen.

New trial in this court.


 Under the St. of 1855, c. 431, “no inaccuracy” in the certificate, “in stating the amount due for labor, shall invalidate the proceedings, unless it fihall *533appear that the person filing the certificate has wilfully and knowingly claimed more than is his due.